Citation Nr: 0921551	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
thoracic tumors, and, if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anemia, and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a psychiatric 
disability.  

4.  Entitlement to service connection for a skin disability.  

5.  Entitlement to service connection for a prostate 
disability.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In a letter received by the RO in January 2006, the Veteran 
stated that he was wounded in both hips in Vietnam.  An 
August 2003 VA clinic note contains his report that he was 
wounded in the lower abdomen in Vietnam, for which he would 
like disability compensation.  He reported that he was hit by 
shrapnel from a rocket.  These matters (possible claims) are 
referred to the RO for appropriate action.  

In this regard, the Veteran is asked to clearly indicate to 
the RO whether he wishes to file such claims with the VA (in 
writing). 


FINDINGS OF FACT

1.  Service connection for anemia and a rib tumor was denied 
in an unappealed January 1992 rating decision.  

2.  Taking the Veteran's statements as credible, evidence 
added to the record since the January 1992 rating decision, 
which denied service connection for anemia and a rib tumor, 
raises a reasonable possibility of substantiating those 
claims.  

3.  The Veteran was not exposed to ionizing radiation or the 
herbicide agents during service.  

4.  The Veteran does not have anemia, a thoracic tumor, or a 
prostate tumor.  

5.  Anemia was not present during the Veteran's active 
service and did not manifest within one year of separation 
from active service.  

6.  A non-malignant prostate disability, skin disability, and 
a psychiatric disability did not have onset during the 
Veteran's active service and are not related to his active 
service.  


CONCLUSIONS OF LAW

1.  The January 1992 rating decision in which the RO denied 
service connection for anemia and a rib tumor is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).  

2.  New and material evidence has been added to the record 
since the January 1992 rating decision in which the RO denied 
service connection for anemia and a rib tumor and those 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

3.  The criteria for service connection for a thoracic tumor, 
anemia, a prostate disability, a skin disability, and a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131, 1137, 1154 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 
3.311 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he suffers from a psychiatric 
disability, anemia, a skin disability, a prostate disability, 
and that he had a tumor on his ribs or lungs at one time, all 
due to inservice exposure to ionizing radiation and/or the 
dioxin containing herbicide agent known as "Agent Orange."  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including malignant tumors and 
anemia, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostrate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2008).  AL 
amyloidosis was added to the list in May 2009.  See 74 Fed. 
Reg. 21258 (May 7, 2009).  

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  Service in the Republic of 
Vietnam includes service offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Similarly, certain diseases will be presumed to have been 
incurred in service if manifest at any time after separation 
from service if the veteran was exposed to ionizing radiation 
during service.  38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 
3.309(d), 3.311. 

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed for certain specified diseases when the disease 
becomes manifest in a "radiation-exposed veteran" who 
participated in a "radiation-risk activity."  See also 38 
U.S.C.A.  § 1112(c) (West 2002).  A "radiation risk 
activity" is limited to certain specific activities 
enumerated under 38 C.F.R. § 3.309(d)(3).  As a threshold 
matter, these activities require onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki Japan during a 
narrow time frame, duty at a gaseous diffusion plant in 
Portsmouth Ohio, Paducah, Kentucky, or Oak Ridge Tennessee, 
duty on Amchitka Island, Alaska, or internment as a prisoner 
of war in Japan.  Id.  

As is applicable to the time period of the Veteran's service, 
the term "onsite participation" means during the official 
operational period of an atmospheric nuclear test (including 
underwater nuclear detonations), presence at the test site, 
or performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test; during the six month period following the 
official operational period of such test, presence at the 
test site or other test staging area to perform official 
military duties in connection with completion of projects 
related to the nuclear test including decontamination of 
equipment used during such test.  

April 25, 1962 through December 31, 1962 (Operation DOMINIC) 
and July 6, 1962 through August 15, 1962 (Operation DOMINIC 
II/PLOWSHARE) are the only operational periods listed in § 
3.309(d) that fall within the Veteran's period of active 
service.  

A veteran may also establish a claim under 38 C.F.R. § 3.311 
if he was exposed to ionizing radiation while in service, 
subsequently developed one of the radiogenic diseases listed, 
and the disease became manifest during the requisite latency 
period.  See 38 C.F.R. § 3.311(b) (2008).  If any of these 
requirements has not been met, it shall not be determined 
that a disease has resulted from ionizing radiation under 
such circumstances.  Id.  

Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and it is contended that the disease is a result of ionizing 
radiation in service.  

For the purposes of § 3.311, a radiogenic disease is a 
disease that may be induced by ionizing radiation and 
includes the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non- malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  

Additionally, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Thus, even if service connection may not be presumed for a 
certain disorder based on a particular type of exposure, VA 
is nevertheless obligated to consider whether service 
connection can be established for that disorder on a direct 
basis.  

Claims for service connection for anemia, tumors, and a 
psychiatric disability (post traumatic stess disorder (PTSD)) 
had been denied prior to when VA received the Veteran's 
current claim in June 2004.  In a June 1992 rating decision, 
the RO in San Diego, California denied service connection for 
anemia, PTSD, and a rib tumor because there was no evidence 
of anemia or a rib tumor during service or within one year of 
separation from service and no evidence of an inservice 
'stressor' giving rise to PTSD.  A copy of that rating 
decision and of the Veteran's appellate rights were mailed to 
the Veteran the following month.  He did not appeal the 
decision and the decision became final.  38 U.S.C.A. 
§ 7105(c).  

At the time of the January 1992 denial of service connection 
for PTSD, the Veteran had not been diagnosed with an anxiety 
disorder or a depressive disorder.  VA treatment notes from 
March 2004 include that the Veteran has depressive disorder 
and anxiety disorder.  Therefore, his claim for service 
connection for a psychiatric disorder is a new claim.  See 
Boggs v. Peake, 520 F.3d 1330 (2008).  

However, in order for the Board to reach the merits of his 
claims for service connection for anemia and a rib tumor, the 
Board must first determine if the claims may be reopened.  

New and material evidence - thoracic tumor and anemia claims

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

At the time of the January 1992 denial of service connection 
for anemia and a rib tumor, the Veteran had not reported 
exposure to ionizing radiation.  Taking the Veteran's report 
of such exposure as credible for the purposes of deciding 
whether to reopen the claim, the Board finds his statements 
of such exposure to be new and material evidence and will 
reopen his claims for service connection for anemia and a 
thoracic tumor.  

Although the Board must take statements as credible for the 
purposes of determining whether to reopen a claim, this does 
not carry over to analyzing the merits of the claim.  Indeed, 
the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also provided that 
"the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc"  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  

The RO did reopen the claim for service connection for 
thoracic tumors and decided that claim on the merits, but the 
RO did not reopen the claim for service connection for 
anemia.  Therefore, the Board has considered whether it would 
be prejudicial to the Veteran to now decide the appeal on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The RO determined that the Veteran's assertions of exposure 
to radiation and agent orange during service did not rise to 
the level of material evidence and hence did not reopen the 
claim for service connection for anemia.  Here, the Board 
reopened the claim based on application of Justus, but for 
all practical purposes denies the claim for the same reason 
that the RO refused to reopen the claim, i.e., because there 
is no evidence of anemia during service, within one year of 
separation from service, or as caused by inservice exposure 
to agent orange or ionizing radiation.  This is a reason 
sufficient to deny the claim on the merits and independent of 
the Board's finding that the Veteran does not have anemia.  
Once credibility is not presumed it becomes apparent that the 
Veteran's only asserted relationships between anemia and 
service are not credible.  

Exposure to radiation and/or agent orange

Because the Veteran has contended only that his disabilities 
are the result of exposure to agent orange and ionizing 
radiation during service, the Board will first address the 
evidence relevant to whether or not the Veteran was so 
exposed.  

No evidence of record shows that the Veteran was exposed to 
ionizing radiation, took part in any nuclear testing, was 
ever in the Republic of Vietnam, or was otherwise exposed to 
agent orange.  Thus even if he did have a disease that is 
subject to a presumption of service connection for such 
exposure, which he does not, the presumption would not apply.  

The Veteran's reports of exposure to ionizing radiation are 
unbelievable.  He has twice changed his story of exposure.  
This is evidence that he is fabricating the accounts of 
exposure.  

In September 2003, the RO received a statement from the 
Veteran that he had spine, lung, and heart problems and "was 
exposed to nuclear testing, "operation DOMINIC."  In 
December 2003, the RO received another writing from the 
Veteran in which he stated "Request change on claim to Read 
operation - Ranch Hand - not operation DOMINIC - Ranch Hand - 
was a nuclear test from Dec 1961 -May 1962."  Of note, the 
term "Operation Ranch Hand" does not refer to nuclear 
testing.  See In re Agent Orange Product Liability 
Litigation, 517 F.3d 576 (C.A. 2 2008) (stating "Agent 
Orange was one of several chemically similar herbicides used 
by the United States government during the Vietnam War in 
connection with "Operation Ranch Hand," the code name for 
the military's efforts to defoliate various areas of 
Vietnam.").

The Veteran has merely picked out names of military 
operations and asserted that he was involved in those 
operations.  That his assertions are nothing more than pure 
and completely unsupported speculation is shown by his 
reference to Operation Ranch Hand as a nuclear weapons test.  

In a letter received in June 2004, the Veteran updated his 
report of the alleged exposure to radiation during service, 
stating as follows:

How I got exposed to Ionizing Radiation 
When Kennedy President Kennedy or J.F.K. 
Was Elected was in south East asia were 
extsended (sic) 6 mts more or less.  When 
they exstended (sic) us we were that is 
some of us were given the right to a 30 
Day leave.  So I took a 30 Day leave it 
was some where near the spring or first 
of sommer (sic).  When I left Okinawa we 
flew to Japan.  there we were grounded 
Because of a A Bomb Blast test.  The Fall 
out was everywhere.  We spent the night 
in a Hotel in Japan.  The next morning we 
left for the States.  Well that's how I 
contacted the Radiation.  The reason we 
stayed in a hotel was the shock waves 
were to intens.  So we couldn't fly.  

This account is incredible on its face.  Given the Veteran's 
obvious lack of credibility, the Board finds no support for a 
finding that he was exposed to ionizing radiation during 
service, undermining all claims before the VA.  While VA has 
a duty to assist a claimant in developing a claim, that duty 
does not extend to claims that have no reasonable possibility 
of substantiation.  38 U.S.C.A. § 5103A(2).  The Veteran's 
incredible accounts of exposure to ionizing radiation place 
this question in such a category.  

Service records do not show any service in the Republic of 
Vietnam.  These records list the Veteran's foreign service as 
service in Okinawa from July 1960 to June 1962.  A February 
2005 response from the National Personnel Records Center 
(NPRC) to a request by VA to furnish dates of the Veteran's 
service in Vietnam provided that there is no evidence in the 
Veteran's file to indicate any service in the Republic of 
Vietnam.  

In a statement received in September 2004, the Veteran 
alleged that he was on temporary duty assignment to Vietnam 
from 1961 to May 1962 and was thus exposed to agent orange.  
In May 2008, the Veteran submitted a writing in which he 
stated that his DD 214 was false.  With that writing he 
included a copy of a morning report for the 5th 
Transportation Battalion for November 20, 1961.  This report 
has a listing for MISCELLANEOUS CHANGES - ASSIGNED PERSONNEL.  
There are nine service personnel listed.  Referenced changes 
include changes in physical profile, military occupational 
specialty, and, for one individual's (not the Veteran), 
assigned principle duty.  

The Veteran's name and service number are listed along with 
"EDDPAC C to Jun 62".  This notation that the Veteran's 
estimated departure date was changed to June 1962 is 
consistent with his service personnel records report of 
service outside the continental United States.  This document 
is not probative of whether or not he was ever in Vietnam.  

In April 2006, the Veteran submitted a letter, stating that 
the letter was signed by the Veteran's sister-in-law but that 
he had drafted the letter because she was too old and ill to 
write the letter.  The letter states that the Veteran's 
sister-in-law has taken shrapnel out of his hip for a number 
of years.  The Board finds that since the evidence shows that 
the Veteran did not serve in combat or in Vietnam, this 
letter does not show that he was exposed to agent orange in 
Vietnam.  Indeed, even if someone has removed pieces of metal 
from the Veteran's hip many years after service such would 
not demonstrate that the Veteran served in Vietnam or was 
exposed to agent orange.  The letter does not tend to prove 
or disprove any fact in dispute.  

The Board must find on a factual basis that a review of the 
Veteran's statements, over time, reveals that his statements 
provide evidence against this own claims, providing evidence 
that clearly indicates that the Veteran is not an accurate 
historian. 

VA treatment records contain the Veteran's assertion that a 
medical professional told him that he had been exposed to 
agent orange.  The Board recognizes that a layperson is 
competent to report a contemporaneous diagnosis.  See 
Jandreau v. Nicolson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
However, the Veteran's credibility as to those reports is 
subject to review by the Board.  

Documented in VA treatment records is that on December 15, 
1993 the Veteran spoke on the telephone to a clerk expressing 
his disagreement with findings from an agent orange medical 
examination that he did not have any disease associated with 
exposure to agent orange.  A telephone conversation from an 
hour later, between the Veteran and a registered nurse, is 
documented as follows (original all in upper case): "I spoke 
to pt. on phone.  He feels let down because he feels certain 
he has dioxin in his blood saying that he went to PMD and the 
doc examined his blood under a microscope and said he 
probably has this condition."  

In addition to the implausibility of the Veteran's report, 
two other documents referring to the Veteran's reports as to 
what physicians have told him show that his reports are not 
credible.  

A VA treatment note from August 2003 recorded that a 
physician telephoned the Veteran and told him that a request 
had been placed for a different medication.  The physician 
documented the following:  

The Veteran stated that he had a tumor 
growing in his lung and needed to have 
the medication.  I told him that he did 
not have a tumor in his lungs.  He 
replied, "Don't tell me what I got.  You 
guys don't know anything."  He went on 
to say that maybe it's not a tumor but 
outside doctors have told him that he has 
a "spot" on his lungs.  CXR's [chest x-
rays] in the past looking for the spot 
have only found COPD [chronic obstructive 
pulmonary disease].  

May 2004 VA treatment notes addressing the Veteran's request 
to be seen by the pulmonary staff because of a productive 
cough for the past six months, includes that the Veteran 
stated as follows:

that he had a tumor on his lungs in 1997 
in San Diego.  When asked how it was 
treated, he stated with antibiotics.  
When I told him that wasn't the treatment 
for a lung tumor, he stated that it was 
on his ribs and that it was resected in 
1975 (does have a scar).  

This evidence shows that the Veteran's reports of events are 
completely unreliable.  The Board finds that the evidence 
showing foreign service only in Okinawa and the NPRC response 
that the Veteran's file showed no service in Vietnam are more 
probative than the Veteran's statements regarding service in 
Vietnam and exposure to dioxin.  Given the lack of 
credibility of this Veteran, the Board affords only the most 
minimal of probative value to the Veteran's report that a 
physician diagnosed agent orange exposure.  Even if the 
Veteran had correctly related the conversation such would not 
establish that he was exposed to agent orange during service.  

In short, the preponderance of the evidence is against a 
finding that the Veteran was exposed to agent orange or to 
ionizing radiation during service.  

Anemia claim - merits

Service treatment records are absent for any mention of 
anemia.  No medical evidence of record contains a statement 
that the Veteran is anemic or has ever been anemic.  The lack 
of evidence in this regard is unfavorable to his claim.  

In a statement received in June 2004, the Veteran reported 
"I am anemic Because I tried to get a job at a lot of Places 
an (sic) was turned down Because I was anemic."  In a letter 
received in January 2006, the Veteran reported that he was 
turned down for a job at a DDT factory because he could not 
pass the physical "because I had anemia."  Service 
treatment records are absent for any mention of anemia.  
There is no evidence of record that the Veteran had anemia 
within one year of separation from service.  There is no 
competent evidence of record that the Veteran has ever had 
anemia.  

The Veteran's statements that he is anemic are not competent 
evidence.  In this regard he is not competent to provide 
evidence requiring expert knowledge in the area of medicine.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder). 

This is not to say that a layperson may never provide 
competent evidence with regard to what at first glance 
appears to be a medical question.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a layperson is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  
Additionally, as explained above, a layperson is competent to 
report a contemporaneous medical diagnosis as related to him 
from a medical professional.  Id.  

Here, whether or not the Veteran is anemic is not a 
determination that lends itself to observation by a 
layperson.  His reports that he was denied employment based 
on anemia is not a report of a contemporaneous diagnosis of 
anemia by a medical professional.  To the extent that he 
infers that the employment rejections were based on medical 
findings of anemia, the Board affords such reports little 
probative value.  As explained in the section addressing his 
assertion of exposure to ionizing radiation and agent orange 
during service, the Veteran's reports as to what medical 
professionals have told him are not credible.  

The Veteran's incredible reports of being found to have 
anemia at some time in the past are not sufficient to 
establish that he has had anemia at any time since he filed 
his claim for service connection.  Without proof of a present 
disability, service connection cannot be granted.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  To be present as a current 
disability, the claimed condition must be present at the time 
of the claim for benefits, as opposed to sometime in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

The evidence fails to establish that the Veteran is anemic.  
Additionally, even if he does currently have anemia, there is 
no indication that he was anemic during service, that anemia 
manifested within one year of separation from service, or 
that any hypothetically current anemia is in any way related 
to his service.  Hence, his appeal as to service connection 
for anemia must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Thoracic tumors claim - merits

In that June 2004 statement, the Veteran explained the basis 
of his claim for service connection for rib tumors, stating 
"I Have Had 2 tumors on my Right Side one on my third Rib 
Down Which was taken out because it was 1 1/2 inches around 
and was stuck to my Fourth Rib and one on the apex of my 
Right lung.  They were Benine."  

There is no evidence of record that the Veteran has ever had 
a tumor of his lungs, ribs, or any other part of his anatomy.  
In the section of his decision addressing whether the Veteran 
was exposed to radiation and dioxin during service, the Board 
discussed the August 2003 and May 2004 references to 
telephone conversations.  Those references demonstrate that 
the Veteran's reports of cancer and tumors are completely 
unreliable.

A February 1999 VA chest x-ray report noted that there was a 
congenital abnormality of the Veteran's right third rib.  
This is more evidence that the Veteran's reference to a rib 
tumor is inaccurate and that what he has referred to as a 
tumor was actually a congenital defect.  Congenital defects 
are not subject to service connection.  See 38 C.F.R. 
§ 3.303(c); see also VAOPGPREC 82-90 (VA General Counsel 
holding that service connection may not be granted for 
defects of congenital origin).  

VA treatment notes from June 2005 list a past history of 
facial plastic surgery, nasal surgery, rib removed for benign 
tumor, hand surgery, and hernia repair.  As there is no 
evidence of removal of a tumor of his rib, this report is 
necessarily based solely on the Veteran's statements.  In the 
May 2004 VA treatment note that recorded the Veteran's report 
that he had previously had a tumor that was treated with 
antibiotics; the physician noted that the Veteran did have a 
scar, apparently in the area of his ribs.  That the Veteran 
has a scar is not evidence that he had a cancerous tumor 
removed.  

Because there is no evidence that is both competent and 
credible that tends to show that the Veteran has or ever had 
a thoracic tumor, or any other tumor for that matter, service 
connection for a tumor cannot be granted.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  During the course of the Veteran's claim and 
appeal he has made it known to medical professionals that he 
believes that he has or had a tumor.  That the medical 
professionals have determined that he does not have a tumor 
tends to show that he does not have the claimed disability.  

For these reasons, the appeal as to service connection for a 
thoracic tumor must be denied.  The evidence in this case is 
not evenly balanced and there is no reasonable doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2008).  

Prostate disability claim

November 1962 service treatment records document the 
Veteran's report of burning on urination.  Urinalysis was 
negative and he was told to force fluids and return to clinic 
if the symptoms reappear.  His complaints of painful 
urination were not attributed to any disease of his prostate.  
The December 1962 report of separation medical examination 
indicated a normal genito-urinary examination.  In an 
associated report of medical history the Veteran indicated 
that he did not then have nor had ever had painful or 
frequent urination.  Clearly his single episode of painful 
urination reported in November 1962 was too insignificant to 
remember one month later and was not present at separation 
from service.  

The next report of any urinary symptoms is found nearly 
thirty years later in June 1991 VA treatment notes which 
document that the Veteran was treated for prostatitis.  
November 1991 VA treatment notes document that the Veteran 
had a small anodular prostate.  November 1992 VA treatment 
notes document that the Veteran complained of residual 
urinary symptoms since discharge from service.  These 
reported symptoms included dribbling and occasional burning 
in the morning and an occasional yellow stain on his 
underwear.  He had been seen by urology in the past with a 
cystocsopy revealing no prostate enlargement or bladder 
tumor.  Notes from April 1994 included that a rectal 
examination revealed a small smooth prostate with one nodule 
at apex on right.  There was no indication of pathology 
associated with this nodule.  

In the January 2006 letter the Veteran stated that "agent 
orange causes Prostatic cancer."  He appears to be implying 
that he has prostatic cancer.  November 2002, May 2003, 
February 2004, and June 2005 VA treatment notes document that 
the Veteran had asymptomatic benign prostatic hypertrophy.  
Medical evidence of record indicates that the Veteran does 
not have prostate cancer.  As stated above, his reports of 
cancer are incredible and incompetent.  

There is no evidence that the Veteran has ever had prostate 
cancer.  The only prostate condition that he has had since he 
filed his claim for service connection is benign prostatic 
hypertrophy.  There is no credible and competent evidence 
that his benign prostatic hypertrophy is in any manner 
related to his military service.  All competent and credible 
evidence of record indicates that the Veteran first began to 
have problems with his prostate three decades after 
separation from service.  This long period of time from 
service to when the evidence shows that he first had prostate 
symptoms is evidence against his claim.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service- connection is warranted, including a 
lengthy period of absence of complaints).  The Board has not 
neglected to consider his reports of urinary symptoms since 
service, the Board simply does not find this to be competent 
and credible evidence that he had benign prostatic 
hypertrophy during service.  

In short, the preponderance of evidence shows that the 
Veteran has no pathology of the prostate that began during 
his service or is related to his service.  Hence, his appeal 
with regard to service connection for a prostate disability 
must be denied.  There is no reasonable doubt to be resolved 
as to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  



Skin disability claim

Since January 1992 the Veteran has asserted that he has a 
skin disease related to his military service.  He generally 
refers to this as lesions on all or part of his body.  In a 
statement received in December 2004, the Veteran stated that 
he "went to sick call at Saigon air post tent city 1962 I 
had a Big sore on my Penis."  

Service treatment records do not indicate that the Veteran 
was ever in Saigon.  These records do document that the 
Veteran was treated for a penile lesion in April 1962.  The 
note states that the veteran had exposure one week earlier.  
He was positive for the organism haemophilus ducreyi and 
diagnosed as suffering from a venereal disease.  Some two 
months later, in June 1962, the Veteran complained a two 
centimeter tender left inguinal node.  He was negative for 
penile lesions and discharge but did have bilateral inguinal 
adenopathy.  The impression was chancroid bubo and he was 
prescribed tetracycline.  Three days later the node was 
present but non-tender.  

The December 1962 report of separation medical examination 
shows normal genito-urinary and skin evaluations.  On that 
examination report is listed that the Veteran and a three 
inch laceration scar of the right leg, and tattoos of the 
right arm, right forearm, and left shoulder.  There is no 
mention of any rash or any other skin abnormality.  In the 
associated report of medical history, the Veteran indicated 
that he did not then have nor had ever had a tumor, growth, 
cyst, or cancer but he did indicate that he either then had 
or had previously had boils.  On the reverse side of the 
report is an annotation that he did not then have boils.  

These records are evidence against the Veteran's claims 
because the records show that the Veteran did not have a 
chronic skin condition during service.  His penile lesion was 
diagnosed as caused by a communicable disease and there is no 
reason to believe that this was caused by exposure to any 
chemical or radiation.  Furthermore, by separation from 
service his penile lesion had resolved and there is no 
evidence that it reoccurred since.  His reported boils were 
not present at separation from service.

VA treatment notes from January 1991 indicate that the 
veteran had multiple erythematous purple lesions on his arms.  
These included purpura, scars, crusting open lesions on his 
right forearm.  Diagnosis was vesicular dermatitis.  

December 1991 and January 1992 VA outpatient treatment notes 
document general physical examination results, including that 
the Veteran had numerous blister vesicles on his forearms as 
well as numerous scars on his arms back, and lower legs.  His 
skin disorder was described as pseudoepithelima hyperplasia.  

In July 1992 the Veteran underwent a VA agent orange 
examination.  The clinician stated that "I would seriously 
raise the question of an atypical contact dermatitis perhaps 
photo-[illegible] in part caused by the climate and the 
cement he works with."  The clinician did not attribute the 
Veteran's skin condition to any inservice cause.  In March 
1992 notes, the Veteran's rash was assessed as possible 
photoaggravation or superimposed contact dermatitis.  The 
dermatology clinician considered porphyria cutanea tarda but 
indicated that this was less likely.  None of these skin 
diseases were attributed to service.  Furthermore, even had 
the Veteran demonstrated exposure to agent orange or ionizing 
radiation during service, none of his diagnosed skin diseases 
would warrant application of a presumption of service 
connection.  None of his diagnosed skin conditions are 
radiogenic diseases and none qualify for presumptive service 
connection based on agent orange exposure.  Presumptive 
service connection based on radiation and agent orange 
exposure are the only bases for service connection raised by 
the Veteran or the record.  

An August 1993 VA clinical pharmacy note documents that the 
Veteran was prescribed topical ointment and that he had a 
history of exposure to agent orange.  Because the pharmacist 
could not have had any knowledge as to Veteran's duty 
locations during service, this is not evidence that the 
Veteran was exposed to agent orange during service; it is 
merely the pharmacist report of a conversation with the 
Veteran. 

Although the Veteran has been treated for variously diagnosed 
skin conditions since 1991, the record is absent for evidence 
that a medical professional has determined that his skin 
conditions are related to service.  This is despite his 
repeated assertions that they are related to service.  The 
Board has considered his endorsement on the separation report 
of medical history that he had at some time during service 
had boils and has considered that he indicated on the 
enlistment report of medical history that he had not ever had 
boils.  The Board has also considered the evidence showing 
that this Veteran is not an accurate historian and frequently 
reports events that are not true, such as that he was found 
to have a lung tumor.  Taking all this into account, the 
Board finds that evidence that the Veteran did not have a 
chronic skin condition during service or at any time near to 
his separation from service outweighs his reports of skin 
symptoms present since service.  

Because the preponderance of the evidence is against a 
finding that the Veteran has a skin disability that began 
during his service or is related to his service, his appeal 
as to the issue of service connection for a skin disability 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Psychiatric disability claim 

The RO construed a letter received in May 2004 as a claim for 
service connection for a psychiatric disability.  In that 
letter, the Veteran first remarked that agent orange had some 
connection to several medications that he was taking, 
including Larazapan "For my Nerves & numbness in the head."  
The asserted basis for the Veteran's claim for service 
connection for a psychiatric disability is found in a writing 
received in January 2006, in which the Veteran stated "agent 
orange causes depressive disorder."  

As stated above, the preponderance of the evidence shows that 
the Veteran was not in any area in which he would have been 
exposed to agent orange during service and has not directly 
shown exposure to agent orange in service.  Moreover, his 
opinion that agent orange causes depression is not competent 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

VA treatment notes from October 1997 document the Veteran's 
military and civilian work history as well as an explanation 
that the Veteran's vague anxiety was in the context of 
depressive symptoms.  The history provided by the Veteran to 
the clinician does not refer to psychiatric treatment early 
than 1969, some six years after service.  There is no mention 
that his psychiatric symptoms or disease were related to his 
service.  

VA treatment notes from 1997 to 2005 contain diagnoses of 
depression - not otherwise specified, depressive disorder, 
anxiety disorder, generalized anxiety disorder, PTSD, 
adjustment disorder with anxiety, rule out panic disorder, 
and benzodiazepam dependency.  July 2003 VA treatment notes 
document that the Veteran was taking Lorazepam for agitation, 
anger, and anxiety.  VA pharmacy notes from August 2003 
recorded the Veteran's complaints of numbness and burning in 
the head.  

There is no showing of psychiatric symptoms or a psychiatric 
disability during service or for many years after separation 
from service.  The report of separation medical examination 
includes that the Veteran had a normal psychiatric clinical 
evaluation.  As the service department response and the 
Veteran's service personnel department show that he had no 
service in Vietnam any claim based on his alleged 
participation in events in Vietnam cannot form the basis of a 
grant of service connection.  None of the evidence of record 
provides any competent indication that the Veteran's claimed 
psychiatric disability is related to his service.  For these 
reasons, his appeal as to service connection for a 
psychiatric disability must be denied.  There is no 
reasonable doubt to be resolved as to this issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In claims to reopen previously denied claims, VA must notify 
the claimant of the evidence and information necessary to 
reopen the claim and the evidence and information necessary 
to establish entitlement to benefit sought.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the notice provided must describe what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  

The RO sent the Veteran letters addressing his claims in July 
2004, December 2004, and March 2006.  

In the July 2004 letter, the RO informed the Veteran that his 
claim for service connection for a tumor of the lung or rib 
had previously been denied, the reason for that denial, that 
new and material evidence was needed to reopen the claim, the 
definition of new and material evidence, the evidence needed 
to substantiate the underlying claim, and of his and VA's 
respective duties in obtaining evidence.  

In the December 2004, the RO addressed the Veteran's claims 
for service connection for a prostate disability and 
'numbness in the head' both of which he had stated were due 
to exposure to agent orange.  The RO interpreted the 
'numbness in the head' claim as a claim for a psychiatric 
disorder.  This letter informed the Veteran of the evidence 
necessary to substantiate these claims and of his and VA's 
respective duties in obtaining evidence.  

In a March 2006 letter, the RO informed the Veteran as to how 
VA assigns disability ratings and effective dates in the 
event that service connection is established.  

VCAA notice in this case is deficient.  That there is a 
defect in VCAA notice does not mean that the Board must delay 
adjudication of the appeal so that corrective notice can be 
provided to the Veteran.  Rather, such delay for corrective 
notice is required only if the defects in notice have been 
prejudicial to the Veteran.  See Shinseki v. Sanders 129 
S.Ct. 1696 (2009); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  To have been prejudicial to the Veteran, 
the defects in notice must be shown to have affected the 
essential fairness of the adjudication.  Shinseki v. Sanders 
129 S.Ct. 1696 (2009).  

The notice as to how VA assigns disability ratings and 
effective dates was not sent prior to the initial 
adjudication by the RO.  However, after the March 2006 letter 
was sent, the RO readjudicated the Veteran's claim by 
issuance of a Statement of the Case in March 2007.  Thus, the 
Veteran had a meaningful opportunity to submit evidence as to 
these two elements of his claims.  This letter and the 
readjudication thus cured the timing defect as to these two 
elements of notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The other notice defects were not corrected.  The RO did not 
provide VCAA notice with regard to the Veteran's claims for 
service connection for anemia and a skin disability.  For the 
following reasons the Board finds that these defects did not 
result in prejudice to the Veteran.  

Whether any the claimed disabilities warrant service 
connection depends on a showing of exposure to ionizing 
radiation or agent orange during service because the Veteran 
has raised no other connection to service and the record does 
not raise any other connection to service.  

As detailed elsewhere in this decision, the Veteran's reports 
of exposure to ionizing radiation are incredible.  He has 
fabricated accounts of exposure via three avenues, none of 
which is supported by the record and two of which are 
patently incredible.  He asserts that he was exposed to agent 
orange during service in Vietnam, therefore, a grant of 
benefits would depend on service in Vietnam.  The evidence 
overwhelmingly shows that the Veteran did not serve in 
Vietnam.  This evidence negates a grant of service connection 
for any of his disabilities based on the only connection to 
service that has been raised.  

Furthermore, although there are VCAA notice defects in this 
case, the RO has provided the Veteran with notice as to why 
his claims were denied.  In the March 2007 Statement of the 
Case, the RO told the Veteran precisely why his claims were 
denied.  In that document, the RO provided the Veteran with 
the text of the regulations governing presumptive service 
connection for chronic diseases, and for diseases presumed to 
be caused by exposure to agent orange, and what service would 
be presumed to have included exposure to agent orange.  He 
was also provided with the text of the regulation for 
determining exposure to radiation.  Finally, this Statement 
of the Case provided the Veteran with the text of the 
regulation defining VA's duty to notify and assist claimants 
in developing claims.  

Since that time the Veteran has submitted argument that his 
DD 214 is false.  He has also submitted a document that shows 
that his duty had been extended and asserted that this 
demonstrates service in Vietnam.  He has therefore already 
taken actions that notice would inform him that he could 
take.  

The Board must also find that, for reasons clearly noted 
above, a remand of this case to the RO will not provide a 
basis to grant any of these claims. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent evidence and providing an 
examination or obtaining an expert opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with service or with another service-connected disability; 
and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third 
factor has a low threshold.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service treatment records.  Service personnel 
records showing the Veteran's duty assignments are associated 
with the claims file.  

Documents from December 1991 and January 1992 indicate that 
there was a search for a prior claims folder.  There is no 
indication that any prior claims folder actually existed.  
The claims folder before the Board includes the Veteran's 
original service treatment records.  In a December 1991 
letter, the San Diego RO told the Veteran that the VA 
computer system indicated that he filed a claim in September 
1991 but the RO was unable to locate the claim.  Given the 
content of the December 1991 letter and the three month time 
frame involved, it is likely that the only document received 
not now associated with the claims file was a request for 
benefits; not evidence.  Given that VA looked for a folder 
seventeen years ago and could not find one, it would be 
futile to search for a folder at this time.  

Once again, the Board must find that, for reasons clearly 
noted above, a remand of this case to the RO will not provide 
a basis to grant any of these claims.  The facts of this case 
provide overwhelming evidence against all claims. 

No examination has been afforded the Veteran and no expert 
opinion has been obtained.  There is no competent evidence 
that the Veteran has ever been anemic or had a thoracic 
tumor.  As to his benign prostatic hypertrophy, skin 
condition and psychiatric disorders, there is no evidence 
showing that the conditions or any symptoms of the conditions 
were present during service.  The Board finds that the 
showing of a penile lesion due to venereal disease during 
service is not relevant to the Veteran's skin symptoms found 
years later on anatomy other than his penis, particularly 
given that there is no evidence that he has had a penile 
lesion since service.  For these reasons VA has no duty to 
afford the Veteran an examination or obtain an expert opinion 
in this case.  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been presented, the claims 
for entitlement to service connection for anemia and a 
thoracic tumor are reopened.  

Service connection for a psychiatric disability, a skin 
disability, a prostate disability, a rib/lung tumor, and 
anemia is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


